 


109 HR 3272 IH: Project to Protect America Act
U.S. House of Representatives
2005-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3272 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2005 
Mr. Rogers of Michigan introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To provide for a demonstration project under which a basic housing allowance will be afforded to Federal law enforcement officers serving in high-cost areas, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Project to Protect America Act. 
2.FindingsThe Congress finds that— 
(1)the current system of compensation for Federal law enforcement officers (hereinafter in this section referred to as FLEOs) must be reformed in order to deal with recruitment, retention, and morale problems associated with assignments to high-cost areas; 
(2)as the Office of Personnel Management has confirmed, limitations on premium pay are contributing to the pay compression problem which, in turn, may be undermining the efficacy of incentives designed to encourage FLEOs to assume greater supervisory and managerial duties; 
(3)the security of the Nation, as the 9–11 Commission Report confirmed, depends on effective Federal law enforcement; this is particularly true of large metropolitan areas, which should be staffed with FLEOs who are fairly compensated for their services; 
(4)the combination of rising living costs and lagging compensation threatens to worsen the significant recruitment and retention problems already facing Federal law enforcement agencies; 
(5)the problems described in paragraph (4) are especially serious among law enforcement officers of the Federal Bureau of Investigation, who are recruited and subject to assignment nationwide, and, upon assignment, are expected to adjust rapidly; but who, particularly in the case of those assigned to high-cost areas, often experience significant difficulties in finding adequate and affordable housing; and 
(6)the Office of Personnel Management should experiment with innovative approaches to addressing compensation problems in the Federal workforce and, in the case of FLEOs, should look to the Department of Defense as a model for providing a reasonable housing allowance to assist those assigned to high-cost areas. 
3.Housing allowance demonstration project 
(a)In generalThe Office of Personnel Management shall provide for a demonstration project under which eligible employees will be paid a basic housing allowance. 
(b)Eligible employeesFor purposes of this Act, the term eligible employee means an employee who holds a position that— 
(1)is in or under the Federal Bureau of Investigation; 
(2) 
(A)is classified under chapter 51 of title 5, United States Code, as a GS–1811 position; or 
(B)if the GS–1811 classification is redesignated or abolished or the qualification requirements for the GS–1811 classification are modified after the date of enactment of this Act, meets the qualification requirements for the GS–1811 classification either as then currently in effect or as in effect on such date of enactment; and 
(3)is within a high-cost area.Such term does not include an employee who is serving on a temporary basis or a part-time career employment basis (within the meaning of section 3401 of such title 5) or who is a reemployed annuitant (within the meaning of section 8344 or 8468 of such title 5). 
(c)Identification of high-cost areas 
(1)Criteria 
(A)In generalAn area shall, with respect to any calendar year, be considered to be a high-cost area for purposes of this Act if, with respect to the calendar year last ending before the start of such fiscal year— 
(i)the average monthly housing costs for that area exceeded the average monthly housing costs for the continental United States by at least 10 percent (the dollar amount of that difference hereinafter in this Act referred to as the housing cost differential); or 
(ii)such area was one of the 10 areas within the continental United States having the highest cost of living (identified in such manner as the Office of Personnel Management shall determine) and for which average monthly housing costs exceeded the average monthly housing costs for the continental United States. 
(B)Same differential computation rule appliesThe housing cost differential for any area identified under subparagraph (A)(ii) shall be determined in the same manner as described in subparagraph (A)(i), but disregarding the 10-percent requirement.  
(2)Annual determinationsIn order to carry out this subsection, the Office of Personnel Management shall (for each fiscal year during which the demonstration project remains in operation) identify which areas satisfy paragraph (1). 
(3)Costs of adequate housingDeterminations of monthly housing costs under this subsection shall be based on the costs of renting adequate housing typically borne by individuals residing within the area involved who have income levels comparable to those of eligible employees within the same area (taking into account, with respect to eligible employees, only amounts payable to such employees under title 5, United States Code). 
(4)Definition of an areaFor purposes of this section, the term area means a metropolitan statistical area within the continental United States. 
(d)Basic housing allowance 
(1)In generalThe Office of Personnel Management shall prescribe the basic housing allowance payable to eligible employees within each area that has been identified under subsection (c) as a high-cost area for purposes of the fiscal year involved. 
(2)AmountThe amount of the basic housing allowance for each high-cost area shall be equal to such amount as the Office of Personnel Management shall determine, except that— 
(A)determinations under this paragraph shall be made in a manner based on section 403(b) of title 37, United States Code (relating to basic allowance for housing for members of the uniformed services); and 
(B)in no event may any such amount be less than the housing cost differential determined under subsection (c) for the area and fiscal year involved. 
(3)Manner of paymentA basic housing allowance shall be payable at the same time and in the same manner as basic pay. 
(4)Nonreduction ruleNotwithstanding any other provision of this Act, the basic housing allowance payable to an individual who continuously remains an eligible employee within the same high-cost area may not be reduced by reason of any fluctuations in housing costs. 
(5)Rule of constructionNothing in this Act shall be considered to permit or require any reduction in basic pay by reason of an individual’s eligibility for or receipt of a basic housing allowance. 
(e)Applicability of provisions governing demonstration projects generallyThe demonstration project shall be conducted in accordance with section 4703 of title 5, United States Code, except that such project shall not be subject to the provisions of subsection (d)(1) thereof and shall not be taken into account for purposes of applying the numerical limitation under subsection (d)(2) thereof. 
(f)DurationThe demonstration project— 
(1)shall be conducted over the 5-year period beginning on the first day of the first fiscal year beginning at least 30 days after the date of enactment of this Act; and 
(2)may, subject to the availability of appropriations, be extended for one or more additional 12-month periods after the end of the 5-year period referred to in paragraph (1). 
(g)Reporting requirementNot later than 90 days after the date on which the demonstration project terminates, the Office of Personnel Management shall submit to Congress a report on such project, together with recommendations for any legislation that the Office considers appropriate. Such report shall specifically address the effect of the housing allowance on employee retention, recruitment, and morale, and shall be based on appropriate data as well as comments received from management officials, employees, and other interested persons (including professional associations representing employees). 
(h)Other definitionsFor purposes of this section— 
(1)the term employee has the meaning given such term by section 2105 of title 5, United States Code; 
(2)the term management official has the meaning given such term by section 7103 of such title 5; and 
(3)the term continental United States means the several States and the District of Columbia, but does not include Alaska or Hawaii.   
4.Exclusion from limitation on premium paySection 5547 of title 5, United States Code, is amended— 
(1)in subsection (a), by striking 5545a,; 
(2)in subsection (c), by striking or 5545a,; and 
(3)in subsection (d), by striking the period and inserting or a criminal investigator who is paid availability pay under section 5545a..  
 
